Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 11, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156658                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,

  v                                                                   SC: 156658
                                                                      COA: 331123
                                                                      Kent CC: 15-004835-FC
  ROBIN LYNN ROOT,
             Defendant-Appellee.
  __________________________________/

        On order of the Court, the application for leave to appeal the August 31, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, C.J. (dissenting).

          I respectfully dissent from this Court’s order denying leave to appeal. Instead, I
  would grant leave to consider more fully the circumstances that are properly considered in
  determining whether an initially noncustodial interrogation has been transformed in
  midstream into a “custodial interrogation” for the purposes of Miranda v Arizona, 384 US
  436 (1966). More specifically, I would grant to consider the relevance in the instant case
  of the following particular factors cited by the Court of Appeals: (a) the allegedly “hostile,
  accusatory tone employed when [one officer] entered the interrogation room and engaged
  in an unveiling of all the incriminating evidence”; (b) the statement by one officer that the
  DNA and other evidence against defendant was “compelling,” that he had “the prosecutor’s
  office watching right now,” and that “if you don’t want to tell us [what happened], we’ve
  got enough right here to go ahead and charge [you] with first-degree murder”; and (c) the
  officers’ failure to apprise defendant that “she was free to leave at any time.” The costs of
  Miranda are substantial where it is properly invoked—in this instance resulting in the
  suppression of a confession to a cold-case murder—and I am not yet persuaded that the
  lower court’s Miranda analysis was in all respects properly undertaken.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 11, 2018
           a0508
                                                                                Clerk